DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on May 26, 2020, has been received and entered.






Claim Disposition
3.	Claims 1-6 are pending. Claims 1-4 are under examination. Claims 5-6 are withdrawn as directed to a non-elected invention.

Information Disclosure Statement

4.	The Information Disclosure Statement filed on June 4, 2019, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Drawings
5.	The drawings filed on May 26, 2020, are accepted by the examiner.

	




Specification
6.	The specification is objected to for the following informalities:

Appropriate correction is required.





Claim Objection
7.	Claims 2-4 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 2 is amended to recite, “…obtained…” in lieu of “derived”.
For clarity it is suggested that claims 3 and 4 are amended to recite the proper sequence notation which should be “SEQ ID NO:”.
Appropriate correction is required.
	



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “an enzyme complex comprising a heme polymerase, a heme ligase and a scaffold protein….”, and the claimed invention is devoid of any structural limitations. The claimed invention encompasses a genus of scaffold protein, heme ligase and polymerase. The specification and dependent claims 3 and 4 recite a structure, however, independent claim 1 needs to stand on its own. 
The claimed invention is overly broad and encompasses a large variable genus of structures.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.






Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652